Name: 89/201/EEC: Commission Decision of 6 March 1989 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  Europe
 Date Published: 1989-03-17

 Avis juridique important|31989D020189/201/EEC: Commission Decision of 6 March 1989 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 073 , 17/03/1989 P. 0059 - 0060*****COMMISSION DECISION of 6 March 1989 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) (89/201/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Having regard to Commission Regulation (EEC) No 1272/88 of 29 April 1988 laying down detailed rules for applying the set-aside incentive scheme for arable land (3), Whereas on 21 and 30 November 1988 the French Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Decree No 88-1049 of 18 November 1988 concerning the set-aside of arable land; - Ministerial Order of 18 November 1988 concerning the amount of the aid paid per hectare of land set-aside; - circular DEPSE/SDSA/C88/No 7031 of 25 November 1988; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the provisions forwarded relate to the application of the set-aside scheme in as far as aid applications submitted not later than 31 December 1989 are concerned; whereas this Decision should be limited to the period specified in those provisions; Whereas this Decision is adopted on the assumption that the measures laid down for the rotation of fallows are applied in such a way that no minimum duration of rotation is imposed; Whereas the list of crops eligible under the set-aside scheme and appearing in the circular of 25 November 1988 must be supplemented by adding the fodder crops which are grown in a crop rotation in order to satisfy the conditions laid down in Article 1a (2) of Regulation (EEC) No 797/85; Whereas the financial contribution from the Community under the set-aside scheme covers only arable land and hence does not concern fresh vegetables, melons and strawberries grown in greenhouses or under high shelters which are not included in a crop rotation; Whereas, subject to the comments made above, the abovementioned provisions satisfy the conditions and the objectives of Title 01 of Regulation (EEC) No 797/85 and are in accordance with Regulation (EEC) No 1272/88; Whereas, however, in view of the newness of the set-aside scheme, the Commission reserves the right to re-examine the provisions forwarded, particularly as regards the amount of the aid, on the basis of a report on their application to be submitted by France pursuant to Article 29 of Regulation (EEC) No 797/85 and to Article 16 (2) of Regulation (EEC) No 1272/88; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 1. The provisions relating to the set-aside of arable land contained in Decree No 88-1049 of 18 November 1988, the Ministerial Order of 18 November 1988 and circular DEPSE/SDSA/C88/No 7031 of 25 November 1988, forwarded by the French Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions for a Community financial contribution to the common measure provided for in Title 01 of the said Regulation, subject to the following conditions: (a) this Decision shall be limited to applications for aid under the set-aside scheme submitted not later than 31 December 1989; (b) France shall ensure that, when the measures on rotating fallows are applied, no minimum duration of rotation is imposed; (c) the list of the crops eligible under the set-aside scheme appearing in the circular of 25 November 1988 must be amended to include the fodder crops which are grown in a crop rotation; (d) the financial contribution from the Community shall not concern fresh vegetables, melons and strawberries grown in greenhouses or under high shelters which are not included in a crop rotation. 2. Up to 31 December 1989 the Commission reserves the right to revise this Decision with effect from that date. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 6 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. (3) OJ No L 121, 11. 5. 1988, p. 36.